In an action for a divorce, the defendant husband appeals from an order of the Supreme Court, Queens County, made October 18, 1963 upon reargument, which granted the wife’s motion for alimony pendente lite and counsel fee. Order affirmed, with $10 costs and disbursements. No opinion. Defendant’s time to pay the one-half portion of the counsel fee awarded by the order appealed from is extended until 10 days after entry of the order hereon. Beldoek, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.